In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00118-CR



      JONATHON LEMONE VAUGHN, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 19F0770-202




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION

           Jonathon Lemone Vaughn has filed an untimely notice of appeal from a conviction of

assault on a public servant.1 We dismiss the appeal for want of jurisdiction.

           The judgment of conviction in this matter indicates that Vaughn’s sentence was imposed

on February 11, 2020, and that his notice of appeal was filed on December 3, 2020. There is

nothing in the appellate record to indicate that Vaughn filed a motion for new trial. In the

absence of a timely motion for new trial, Vaughn, to perfect his appeal, was required to file his

notice of appeal within thirty days of the date sentence was imposed, or on or before March 12,

2020. See TEX. R. APP. P. 26.2(a)(1). The notice of appeal, therefore, was untimely.

           We notified Vaughn by letter that his notice of appeal appeared to be untimely and that

the appeal was subject to dismissal for want of jurisdiction. We gave Vaughn twenty days to

respond to our letter and to demonstrate how we have jurisdiction over the appeal

notwithstanding the noted defect.             While Vaughn did respond to our letter, he failed to

demonstrate how we have jurisdiction over his appeal.




1
    See TEX. PENAL CODE ANN. § 22.01(b)(1).
                                                      2
        Because Vaughn did not timely file his notice of appeal, we dismiss the appeal for want

of jurisdiction.



                                            Ralph K. Burgess
                                            Justice

Date Submitted:       January 5, 2021
Date Decided:         January 6, 2021

Do Not Publish




                                               3